DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to the Continuation Application filed April 24, 2021 and the Preliminary Amendment filed September 30, 2021. Claims 19-38 are pending in the case, with claims 19, 26 and 35 in independent form. Claims 1-18 were cancelled and new claims 19-38 were added by preliminary amendment.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Terminal Disclaimer
The terminal disclaimer filed on November 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,990,277 and 10,620,824 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Trevor J. Bervik on November 3, 2021.

The application has been amended as follows: 

	1–18.	(Canceled)

	19.	(Previously Presented)  A method for generating a table, the method comprising:
	receiving a first gesture input at a location of an electronic document that is unoccupied, the first gesture input approximating an enclosed shape;
	in response to the first gesture input and without accessing a menu of an application, generating a portion of the table for insertion in the electronic document;
	within a predetermined time threshold, receiving a second gesture input within the portion of the table;
	in response to the second gesture input and without accessing the menu of the application, subdividing the table into multiple regions; and
	rendering the table at the location in the electronic document, the table having multiple cells defined, at least in part, by the second gesture input.

	20.	(Previously Presented)  The method of claim 19, further comprising, within the predetermined time threshold, receiving a third gesture input within the portion of the table, wherein the multiple cells are defined, at least in part, by the second gesture input and the third gesture input.

	21.	(Previously Presented)  The method of claim 20, wherein: 

	the multiple cells define at least four cells.

	22.	(Previously Presented)  The method of claim 19, wherein: 
	the location of the electronic document that is unoccupied is a first location; and
	the method further comprises:
		receiving a third gesture input at a second location of the electronic document that is occupied; and
		ignoring the third gesture input.

	23.	(Previously Presented)  The method of claim 19, wherein the first gesture input approximates a rectangular shape.

24.	(Previously Presented)  The method of claim 23, wherein the first gesture input corresponds to the rectangular shape within a predefined error threshold.

	25.	(Previously Presented)  The method of claim 19, further comprising, in response to receiving the first gesture input, determining whether the first gesture input satisfies an error threshold, the error threshold specifying a potential deviation from the enclosed shape.

	26.	(Previously Presented)  A method for creating an interactable graphical element using a touchscreen of an electronic device, the method comprising:
	receiving, via the touchscreen and at an unoccupied location of an application executed by the electronic device, a first gesture approximating an enclosed shape;
	receiving, via the touchscreen, without accessing a menu of the application, and within the enclosed shape defined by the first gesture, a second gesture dividing an internal area of the enclosed shape into one or more subdivisions, the second gesture received subsequent to receiving the first gesture and occurring within a predetermined time threshold;
	in response to determining that the second gesture is complete and without accessing the menu, generating a table having a shape that corresponds to the first gesture; and
	placing the table within the unoccupied location of the application.

	27.	(Previously Presented)  The method of claim 26, further comprising: 

	in response to receiving the third gesture, editing the cell of the table.

	28.	(Previously Presented)  The method of claim 26, wherein the first gesture corresponds to a perimeter of a rectangle.

	29.	(Previously Presented)  The method of claim 28, further comprising determining that the first gesture is within an error threshold, the error threshold corresponding to a deviation from the perimeter of the rectangle.

30.	(Previously Presented)  The method of claim 26, further comprising, subsequent to receiving the first gesture and before receiving the second gesture, causing display of a table outline corresponding to a perimeter of the table.

	31.	(Previously Presented)  The method of claim 26, further comprising:
	subsequent to placing the table in the application, causing display of a first interface button that is configured for increasing a number of columns and a second interface button for increasing a number of rows;
	receiving a user input that selects the first interface button; and
	automatically updating the table to include an additional column.

	32.	(Previously Presented)  The method of claim 26, wherein the second gesture comprises multiple gestures, each gesture of the multiple gestures corresponding to a line within the enclosed shape.

	33.	(Previously Presented)  The method of claim 32, wherein a number of cells of the table is based on a number of the multiple gestures.

	34.	(Previously Presented)  The method of claim 26, wherein the application is an electronic document.

	35.	(Currently Amended)  A system for causing generation of a table, the system comprising: 
one or more processors; and 
	an electronic digital memory storing one or more sequences of instructions which, when executed by the one or more processors, cause the one or more processors to:
		receive a first gesture input provided to an application, the first gesture input approximating an enclosed shape and located at a location in the application that is unoccupied;
		in response to the first gesture input, cause generation of a portion of the table for insertion in the application;
		within a predetermined time threshold, receive a second gesture input within the portion of the table;
		in response to the second gesture input, cause the table to subdivide into multiple regions; and 
		cause the table to be rendered at the location in the application, the table having multiple cells defined, at least in part, by the second gesture input.

	36.	(Currently Amended)  The system of claim 35, further comprising a touchscreen usable to control operations of the application, wherein the first gesture input is performed on [[a]] the touchscreen

	37.	(Previously Presented)  The system of claim 35, wherein the application corresponds to an electronic document.

38.	(Previously Presented)  The system of claim 35, wherein the enclosed shape is a rectangle.

Allowable Subject Matter
Upon entry of the authorized examiner’s amendment, claims 19-38 are allowed.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stewart et al. US Patent No. 10,635,262 B2 is considered relevant to table dividing gestures, see Fig 7A-7D. 
Lee et al. Pub. No. US 2016/0154579 A1 is considered relevant to table dividing gestures, see Fig 20B; paragraph 154. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BARBARA M LEVEL/           Examiner, Art Unit 2144                                                                                                                                                                                             


/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144